DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 in U.S. Patent No. 10,946,333 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in this 17-153,961 and U. S. Pat. 10,946,333 B2 describe obvious variations of the same invention.
The difference between the claims 17-153,961 and U. S. Pat. 10,946,333 B2 is that the independent claim 9 in U. S. Pat. 10,946,333 B2 further limits the zeolite to being an aluminosilicate zeolite (whereas the independent claim 11 in this 17-153,961 simply mentions the provision of a zeolite (without specifically identifying it as an aluminosilicate zeolite)).
Dependent claim 12 in 17-153,961 further identifies the presence of both aluminum and silicon in the zeolite.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to further identify the zeolite mentioned in independent claim 11 in 17-

Allowable Subject Matter
The abstract of the Camus literature reference titled “Ceramic Membranes for Ammonia Recovery” speaks of a method for permeating ammonia out of a gas by passing the gas through a membrane unit containing a MFI zeolite membrane at a temperature of 80 oC.  Pg. 2061, column 1, 1st full paragraph also reports that the ammonia concentration in the gas being treated may range from 9 to 16 percent.  Also, pg. 2057, 2nd column, 2nd full paragraph seems to teach that the hydrogen gas and also nitrogen gas are also present (along w/ the ammonia?) in the membrane unit.
However, the Applicants’ specification in paragraph number 16 seems to urge criticality and unexpected advantages associated w/ the Applicants’ claimed N element to Al element ratio specified in at least the Applicants’ independent claim 11 as being able to “considerably improve” the ammonia gas separation process w/ “high selectivity” and also “high permeability”, and such unexpected advantages are not taught or suggested in this Camus literature reference (or any of the other art of record).  Hence, the U. S. examiner will not offer any 102 or 103 rejections against the Applicants’ independent claim 11 based on the teachings provided in the Camus literature reference.  Additionally, neither this Camus literature reference (or any of the other art of record) teach or suggest the claimed physical parameters/characteristics specified in the Applicants’ independent claim 15.
	Therefore, the Applicants’ independent claims 11 and 15, and the claims directly or indirectly dependent thereon, will not be rejected under either 102 or 103.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736